Citation Nr: 0941703	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-34 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to service-connected 
right femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the above-
referenced claim.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran has essentially contended that he has arthritis 
in his bilateral knees that is related to his service-
connected right femur fracture (right leg) disability.  He 
has stated that he was involved in an in-service automobile 
accident, during which he fractured his right femur and left 
fibula.  His right femur injury ultimately resulted in a 
shortening of right leg.  As result of his right leg injury 
and shortening, the Veteran has asserted that he has altered 
his gait, which has resulted in his current bilateral knee 
arthritis.  

The medical evidence of record reflects that the Veteran has 
been diagnosed with degenerative joint disease of the 
bilateral knees.  Additionally, he was noted to have a 
shortened right femur during VA examinations following 
separation.   

The Veteran underwent a VA examination to assess his 
bilateral knee condition in August 2006.  The VA examiner 
diagnosed the Veteran with degenerative joint disease of the 
bilateral knee and opined that it was not caused by or 
related to his fracture of the right femur and left fibula.  
The examiner explained that the relative simplicity of the 
Veteran's in-service leg fractures made it unlikely that they 
caused any secondary changes and angulation stresses in his 
bilateral knees.  Thus, the examiner opined that it was 
unlikely that the bilateral knee disorder was caused by the 
leg fractures; rather, the examiner opined that the bilateral 
knee degenerative joint disease was related to the factors or 
age, obesity and civilian occupation.  While the examiner 
addressed this aspect of the Veteran's claim, he did not 
provide any discussion as to the Veteran's alternative 
argument that the shortening of his right leg caused his 
bilateral knee disorder.  Indeed, the examiner opined that 
the right femur fixation was well-healed and there were 
essentially no residuals.  However, such a finding appears to 
be contrary to the evidence of record, which documents that 
the right leg is currently shortened due to the Veteran's 
service-connected residuals of the right femur fracture, and 
for which he currently receives a 10 percent disability 
rating. 

Subsequently, the Veteran underwent a VA examination in April 
2007.  The report of this examination found abnormal weight 
bearing on the bilateral knees, but did not opine on the 
issue of whether the Veteran's bilateral knee disorder was 
related to abnormal weight bearing related to the Veteran's 
service-connected right leg disability.

A VA examination report dated in April 2008 did not address 
the issue of whether the Veteran has a bilateral knee 
disorder that is related to service or a service-connected 
disability.  

the Veteran submitted a September 2009 letter from his 
private treating physician, S.R.O., M.D.  In the letter, the 
physician indicated that she reviewed the Veteran's medical 
records; however, it is not clear as to the specific records 
that were reviewed.  Dr. S.R.O. reported that the Veteran 
incurred a severe right femur fracture as the result of an 
in-service motor vehicle accident.  She stated that the 
fracture never healed properly, which resulted in the Veteran 
suffering a shortening of his right leg.  The physician 
opined that as a result of this condition, the Veteran 
developed bilateral knee arthritis

A review of the claims file reveals that the medical evidence 
currently of record is inadequate with which to decide the 
Veteran's claim.  Specifically, the Board finds the VA 
examination reports dated in August 2006, April 2007, and 
April 2008 are inadequate as they do not address the 
Veteran's assertion that his service-connected right leg 
disorder, for which he receives compensation, is the cause of 
his bilateral knee disorder.  The Board finds the September 
2009 private medical opinion letter to also be flawed in that 
it does not include a detailed rationale or medical basis for 
the opinion reached.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Thus, the 
Board finds that further development is warranted in this 
case so that a medical opinion may be obtained regarding 
whether the Veteran's bilateral knee disorder is 
etiologically related to the residual shortening caused by 
his service-connected right leg disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a medical 
opinion from an appropriate VA examination 
to assist in ascertaining whether the 
Veteran's current degenerative joint 
disease of the bilateral knees is related 
to his service-connected right femur 
disability; specifically, whether there is 
a shortening of the right leg or other 
impairment of locomotion caused by the 
Veteran's service-connected right leg 
disability that has resulted in undue 
stress on the knees, in turn causing 
current knee disabilities.  The examiner 
shall review the claims folder and the 
examination report should indicate that 
review.  The examiner is requested to 
opine as to whether it is at least as 
likely as not (at least a 50 percent or 
probability) that the Veteran's bilateral 
knee disorder is caused or aggravated by 
the Veteran's service-connected right leg 
disability, to include any residual 
shortening of the Veteran's right leg.  

The examiner is requested to provide a 
detailed rationale for each opinion 
expressed and conclusion reached.  It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner finds it impossible to provide 
the requested opinion without resorting to 
mere speculation, he or she should so 
indicate and should further explain why an 
opinion cannot be rendered.

2.  Upon completion of the foregoing, and 
all necessary notice requirements, the 
RO/AMC shall readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and allowed the appropriate time 
for response.   Thereafter, the case 
should be returned to the Board following 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


